Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11-16, 18-24 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Swaminathan et al. (US Pub. No. 2016/0136554).
Claims 1, 2, 3, 12, 13, and 20, Swaminathan et al. teach a filter media comprising at least two layers (Table 1, Construct 1; Figure 1B) wherein the first and second layer have contact 
Claim 4, the layers include a trend of increase or decreasing hydrophobicity [0027], which results from the changing contact angle [0080].
Claim 5, the filter material is a meltblown filter material [0118].
Claim 6, a first layer has a basis weight of from 0.1 g/m^2 to 100 g/m^2 [0008, 0087].
Claim 7, the layers include glass fibers [0112] and cellulose fibers [0124]. The layers include a mix of the fibers [0124]. The glass fibers are at a proportion of 30-40% [0015].
Claim 11: the layers include a mix of cellulose and synthetic materials [0112, 0124] wherein the basis weight of any one layer is from 0.1 to 500 gsm [0087].
Claim 14, the fibers of any layer include thermoplastic fibers [0054].
Claim 15: the second filter material includes a plurality of glass fibers and cellulose fibers [0112, 0124].
Claim 16, the glass fibers have fiber diameters of less than 10 microns [0113].
Claim 18, the support layer is arranged wherein the support layer has a pore size that is greater than the upstream layers [0033].
Claim 19, the fibers of any layer include thermoplastic fibers [0054]. The fiber diameters of the layers increases or decreases from a top layer to a bottom layer or vice versa [0027] wherein the support layer is provided at either the upstream or downstream layer of the filter media (Fig. 1B)[0033].
Claim 21: the average pore size of the supportive layer (50) is greater than that of the first filter material [0033 wherein the pore size of a downstream layer is greater than that of an upstream layer], the supportive layer comprises a filter material including a plurality of cellulose and synthetic fibers [0112 & 0124, wherein layer 50 can be any of a surface modified porous layer or another type of optional layer wherein in 0112 the layers include cellulose fibers and synthetic fibers], the layers have a basis weights of from 0.01 g/m^2 to about 500 g/m^2 [0087]. That meaning that any layer (25, 35, or 50) can have a basis weight in this range.
Claim 22: the supportive layer comprises a filter material including a plurality of cellulose and synthetic fibers [0112 & 0124, wherein layer 50 can be any of a surface modified porous layer or another type of optional layer wherein in 0112 the layers include cellulose fibers and synthetic fibers], the layers have a basis weights of from 0.01 g/m^2 to about 500 g/m^2 [0087]. That meaning that any layer (25, 35, or 50) can have a basis weight in this range.
Claim 23: [0033] is clear that the pore size of any downstream layer can be greater than that of any upstream layer. 
Claim 24: [0033] is clear that the fiber diameter of any downstream layer may be greater than that of any upstream layer. That is to say that the downstream supportive layer (50) can have a fiber diameter greater than that of any upstream layer.
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
 The rejection of the claims is based on Figure 1B of Swaminathan et al. Applicant addresses Figure 2 to allege novelty of Claim 1.

    PNG
    media_image1.png
    831
    945
    media_image1.png
    Greyscale
[AltContent: textbox (Optional Layer: 
Additional surface modified, scrim or drainage layer)][AltContent: textbox (Optional Layer “supportive layer”: 
Additional surface modified, scrim or drainage layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface modified layer)][AltContent: textbox (Surface modified layer)][AltContent: textbox (Modified Surface material: upstream of 25        [0029])][AltContent: textbox (Modified Surface material: upstream of 35 [0029])][AltContent: arrow][AltContent: textbox (FLOW DIRECTION)]Please see this annotated Figure 1B for reference:


















In [0033], Swaminathan et al. clearly teach that depending the intended design and functionality, a downstream layer may have a smaller or larger pore size than an upstream layer. They teach that certain functions are achieved “by designing the media to include a downstream surface modified layer having…[a] mean flow pore size that is less than the…mean flow pore size of one or more upstream surface modified layers”. That is to say, layer 35 would have a smaller mean flow pore size than layer 25. They then go on to teach that “an upstream layer may have a lower…mean flow pore size than a downstream layer” [0033]. That is to say, layer 35 – upstream of 50 – would have a lower (smaller) mean flow pore size than 50. In other words, 50 has a larger pore size than 35 and 35 has a smaller pore size than 25. 
[0033] is clear that any combination of pore size relativity with respect to an upstream or a downstream layer is taught in Swaminathan et al.’s disclosure. They are very clear that a downstream and/or upstream layer can have a larger/smaller pore size or fiber size with respect to any other layer in the web. Claiming a specific combination of that already disclosed by Swaminathan et al. does not make the claims novel.
Swaminathan et al. clearly teach the limitations of Claim 1, incorporated from previous Claims 8, 9 and 10.
With respect to Claim 13, Applicant again references element 80 as the scrim.
The rejection is based mainly on Figure 1B. Swaminathan et al. teach that optional layer 50 may be a surface modified or nonsurface modified layer – which would serve as a supportive layer - and may be a scrim, or support, layer [0032]. They clearly teach that one or more layers, including surface modified layers, may include the claimed fibers [0112].

MPEP 2123 teaches that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).” “They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778